Title: To John Adams from Jonathan Bell, 5 June 1798
From: Bell, Jonathan
To: Adams, John



Sir,
Rutland 5th. June 1798

We the underwritten, composing the Companies of Artillery, Cavalry and Infantry, and others, convened with the said Companies, inhabitants of the town of Rutland, in the western district of the State of Vermont, deprived from the remoteness of our situation, of the privilege of approching you personally, desire, in this manner, gratefully to address you, and subscribe to you our sensibilities for the uniform protection, which under God you have afforded to our youth, our government, and our country. Though born in no foreign land, we amid these mountains heard with joy the first proclamations of the liberties of France. She was called our faithful ally, and we rejoiced in the seeming prosperity of a deciduous friend. She assimilated the name of her Government to our own, and our hope was excited.  She announced a meliorated state of society, and the humanity of our youth was enkindled. But when she denounced her God, and paid a mock adoration to a harlot; when she murdered or banished, without cause and without trial, her best citizens; when instead of using her arms in her own defence, she invaded conquered and pillaged weak and divided States around her, our charity was lost in the enormity of her crimes, and sober men presaged to us, that a nation, disregarding all the ties of religion and morality and the observance of its own constitution and laws; would continue unimpaired no foreign relations, however beneficial and would be bound by no contract, however sacred. We heard with indignation, that France, having exhausted, in violating the rights of other nations, her own wealth, which had been accumulating for centuries, and without those restraints, which hold other and civilized States from rapine, has long since become the pirate of the ocean, and despoiled the wealth of our fathers and bretheren on the seas.
While we know not how sufficiently to express our gratitude to the Chief Magistrate of our favored nation, without a zeal which may seem to impeach our sincerity; while we admire the wisdom, moderation, and firmness of our public Councils, and the sacred regard to the Independence of these States, to which you have personally in so many Offices, both in Europe and America, so largely contributed; we lament for our Country, that aliens born, men exported from other climes have by insidious practices, and a departure from all political integrity, grasped at influence and crept into the window of office. We lament, that these men, abandoned to mercenary designs and prompted by a criminal ambition, have under the name of Americans essayed to prostitute our national character by causing it to be believed in the changeful State of France, that we are divided people, estranged from our Government. We conceive it to be our duty, by the united voice of a free people, to manifest our testimony against this scandal of our Country. We regret that France envying the wealth of our happy state, encouraged by false hope, and proud of her oppression has not only refused to receive our ministers of peace and to compensate her piratical depredations on our commerce; but with an unparalled effrontery has demanded of these States large sums of money as a tribute of corruption to her lawless power.
Relying with entire confidence upon the constituted authorities of our rising nations, we presume not to decide, as in the Councils of our Government, the best interests of these States; but when a foreign Power has menaced the Independence of our Country and That as Venice and Genoa America shall no longer be read in the catalogue of nations, indignation unutterable and the unconquerable spirits of our fathers deny us the privilege of our youth, a respectful and acquiescent silence. We can not forbear to express to you that though the ocean rolls not at the feet of our mountains, we inherit from our ancestors a land rich in liberty which contains within its bosom their sacred remains and we possess their weapons of independence, bequeathed for its defence. That attached to the Government and Independence of these States by our birth, by the toils and blood of our fathers, we their sons, will support that Government and that Independence by all the energies of indignant youth.
With ardent prayers for your Official and private / happiness, we are with perfect confidence and respect /Your Ecellency’s / dutiful citizens and soldiers.
Jona. BellC. Smith Junr.